Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is rejected in view of limitation “a drain electrode”. It is noted that claim 12 which claim 15 depends on teaches “a drain electrode”. Thus, a person having ordinary skills in the art will find it unclear if another drain electrode is intended in claim 15 of the same drain electrode of claim 12 is being referred to.
For examination purpose, “a drain electrode” of claim 15 will be understood as “the drain electrode”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee [US PGPUB 20150001490] in view of Nagasawa et al [US PGPUB 20170194413] (hereinafter Nagasawa).

Regarding claim 12, Lee teaches a display substrate comprising: a base substrate and a plurality of pixel units (Para 62), wherein
at least one of the plurality of the pixel units comprises a light emitting diode (430/420/layer of electrode 410 contacting layer 420; where layer 410 is a dual film layer, Para 61), a connection pattern (layer of electrode 410 contacting layer 160), and a thin film transistor (200, Para 54) disposed in sequence;
the connection metal pattern is electrically connected to a top electrode (the layer of electrode 410 contacting layer 420) of the light emitting diode (Fig. 10); and
an active layer (210, Para 51) of the thin film transistor is spaced and insulated from the connection pattern (Fig. 10), and a drain electrode (230, Para 54) of the thin film transistor is electrically connected to the connection pattern (Fig. 10, Para 60).
Lee does not specifically disclose a base substrate;
that the connection pattern layer is metal;
the light emitting diode, the connection metal pattern, and the thin film transistor disposed in sequence in a direction away from the base substrate; and
an orthographic projection of the connection metal pattern on the base substrate is within an orthographic projection of the top electrode on the base substrate, and both an orthographic projection of the drain electrode and an orthographic projection of a source electrode of the thin film transistor on the base substrate are within the orthographic projection of the connection metal pattern on the base substrate.
Referring to the invention of Nagasawa, Nagasawa teaches an exemplary structure of display device (Fig. 2) comprising:
a base substrate 36 (Para 45)
a light emitting diode (31B/33/34), a connection metal pattern (31A, Para 46), and a thin film transistor (20A, Para 45) disposed on the base substrate; and 
an orthographic projection of the connection metal pattern on the base substrate is within an orthographic projection of the top electrode on the base substrate (Fig. 2).
In view of such teaching by Nagasawa, it would have been obvious to a person having ordinary skills in the art to have the device of Lee comprise the teachings of Nagasawa based on the rationale of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143).
A person having ordinary skills in the art will understand that the combination of Lee and Nagasawa teachings would result in the limitations of claim 1 being met –i.e. to include the limitation both an orthographic projection of the drain electrode and an orthographic projection of a source electrode of the thin film transistor on the base substrate are within the orthographic projection of the connection metal pattern on the base substrate.
Such an assertion because layers 31A and 31B extend for the same distance as taught by Nagasawa and wherein layer 410 overlaps the source/drain electrode as taught by Lee.


Claim 13, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nagasawa and further in view of GU [US PGPUB 20170154571].

Regarding claim 13, the combined invention teaches the limitation of claim upon which it depends.
The combine claim does not specifically disclose the limitations of claim 13.
However, it is noted that Lee teaches that the thin film transistor comprises a polycrystalline silicon layer (Para 51).
Referring to the invention of Gu, Gu teaches forming a transistor with layer of polycrystalline silicon layer thus forming a low temperature polysilicon transistor (Para 65).
In view of such teaching by Gu, it would have been obvious to a person having ordinary skills in the art to have the combined device comprise the teachings of Gu based on the rationale of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143).

Regarding claim 15, Lee in view of Gu teaches a display substrate wherein the low temperature polysilicon thin film transistor comprises:
a low temperature polysilicon active layer (layer 210 with support from Gu), a gate insulation layer (130, Para 52), a drain electrode, a gate electrode (220, Para 53), an interlayer insulation layer (140, Para 55), and the source electrode disposed in sequence in a direction away from the connection metal pattern (Fig. 10),
wherein the source electrode is connected to the low temperature polysilicon active layer through a first via hole in the gate insulation layer and the interlayer insulation layer (Fig. 10); the drain electrode is disposed on a side of the connection metal pattern away from the low temperature polysilicon active layer and is electrically connected to the connection metal pattern (Fig. 10).

Regarding claim 16, the combined invention specifically in view of Gu teaches a display substrate further comprising: a first planarization layer (35, Fig. 2) and a light conversion layer (Para 58) disposed in sequence in a direction away from the thin film transistor (Fig. 2).

Regarding claim 20, Lee teaches a display apparatus comprising the display substrate according to claim 12 (Para 108).

Allowable Subject Matter
Claims 1-11 are allowed.
Claims 14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-11 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a manufacturing method of a display substrate comprising:
stripping off the second base substrate: patterning the first metal layer and the
second metal layer to form a connection metal pattern to be electrically connected to top electrode of the light emitting diode: and
wherein an active layer of the thin film transistor is formed by patterning the
active material layer, in combination with the rest of claim limitations as claimed and
defined by the Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




			/ISMAIL A MUSE/                                   Primary Examiner, Art Unit 2819